              Case 5:19-cv-05896-EJD Document 11
                                              10 Filed 12/26/19
                                                       12/23/19 Page 1 of 5




 1   Sean D. Schwerdtfeger, Esq. (SBN 179521)
     Catherine L. Coughlin, Esq. (SBN 295812)
 2   Sara K. Richards, Esq. (SBN 317603)
     SCHWERDTFEGER LAW GROUP, APC
 3   501 West Broadway, Suite 2040
     San Diego, CA 92101
 4   Tel. (619) 595-3403
     Fax. (619) 595-3404
 5   sds@sdsattorneys.com
     clc@sdsattorneys.com
 6
     Attorneys for Plaintiff: PETER ALBERS
 7
     Jon Webster, Esq. (SBN 138786)
 8   Dustin Burton (SBN 327097)
     JON WEBSTER LAW GROUP, APC
 9   1985 Bonifacio Street, Suite 102
     Concord, CA 94520-2264
10   Tel: (925) 609-7600
     Fax: (925) 671-7800
11
     Attorneys for Defendants:
12   YARBROUGH WORLD SOLUTIONS, LLC
     And DALLY E. YARBROUGH.
13
14                         UNITED STATES DISTRICT COURT
15                FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
17   PETER ALBERS, an individual,                 CASE NO.: 5:19-CV-05896-EJD
18                        Plaintiff,              STIPULATION AND [PROPOSED]
19                                                ORDER TO CONTINUE CASE
                             v.                   MANAGEMENT CONFERENCE
20
21   YARBROUGH WORLD                    Assigned to:
22   SOLUTIONS, LLC, an Arizona limited Hon. Edward J. Davila, San Jose
     liability company; DALLY E.        Courthouse, Ctrm 4, 5th Floor
23   YARBROUGH, individually and
24   manager of YARBROUGH WORLD Action Filed: September 20, 2019
     SOLUTIONS, LLC; and DOES 1         Trial Date: Not Assigned
25
     through 10, inclusive,
26                                      Conf. Date: January 9, 2020
27
                        Defendants.     Conf. Time: 10:00 a.m.

28

                                                   1
     _____________________________________________________________________________________________
         STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
                Case 5:19-cv-05896-EJD Document 11
                                                10 Filed 12/26/19
                                                         12/23/19 Page 2 of 5




 1         Plaintiff, PETER ALBERS and defendants YARBROUGH WORLD
 2   SOLUTIONS, LLC, an Arizona limited liability company ("YWS"), and DALLY
 3   E. YARBROUGH (hereinafter collectively, "the Defendants") hereby jointly
 4   stipulate and request through their attorneys of record that the Court continue the
 5   currently scheduled Case Management Conference set for January 9, 2020 at 10:00
 6   a.m., to February 10, 2019.
 7         This stipulation is submitted after counsel for Plaintiff and Defendants have
 8   met and conferred and is submitted to this Court pursuant to Northern District of
 9   California Civil Local Rules 6-3 and 16-2(e), and the Clerk’s Notice dated October
10   8, 2019 Resetting Case Management Conference Following Reassignment (ECF 7).
11   No party has requested any other changes to the case schedule in this matter, and no
12   modifications have been made by the Court.
13         Good Cause exists for the continuation:
14         1.       On September 20, 2019, Plaintiff filed the Complaint in this action
15   alleging several causes of action against the Defendants.
16         2.       Despite diligent efforts, Plaintiff was initially unsuccessful in serving
17   the Complaint on Defendants. Plaintiff attempted service on at least six (6) occasions
18   at the address specifically listed for registered service of process for YWS, as well
19   as Yarbrough’s purported residence. Id. None of these were successful.
20         3.       Thereafter, Plaintiff served the Arizona Corporation Commission,
21   through which Defendants presumably obtained the Complaint. On November 20,
22   2019, counsel for Defendants contacted counsel for Plaintiff to establish his
23   representation and accept service on behalf of Defendants. Prior to this telephone
24   call, Plaintiff was unaware of the fact that Defendants had retained counsel. Counsel
25   for Defendants executed a Waiver of the Service of Summons dated November 21,
26   2019, giving Defendants sixty (60) days to file a responsive pleading. Id.
27         4.       Defendants’ responsive pleading is not due to be filed until January 21,
28   2020—after the presently scheduled Case Management Conference—the Parties
                                                   2
     _____________________________________________________________________________________________
         STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
                Case 5:19-cv-05896-EJD Document 11
                                                10 Filed 12/26/19
                                                         12/23/19 Page 3 of 5




 1   jointly request to continue the Case Management Conference pursuant to Local Rule
 2   16-2(e) (permitting filing of a stipulation to seek relief from the case management
 3   schedule upon approval by the assigned judge). Furthermore, as required by Rule
 4   16-2(d)(2), the parties have met and conferred, and agree to this continuance. The
 5   requested extension will provide Defendants time to file a responsive pleading to the
 6   Complaint, as well as prevent the expenditure of resources preparing for the Case
 7   Management Conference until after such time.
 8         5.       Pursuant to this Stipulation, the Parties propose a 30-day continuance
 9   of the Case Management Conference to February 10, 2019
10         6.       This modification will result in the following changes to other
11   deadlines:
12                  (1)   the deadline for the parties to meet and confer regarding the Case
13         Management Conference pursuant to Fed. R. Civ. P. 26(f)(1) (21 days before
14         the Case Management Conference) will be January 17, 2020;
15                  (2) the deadline to submit a Joint Case Management Conference
16         Statement pursuant to the Court’s Case Management Order (7 days before the
17         Case Management Conference) will be February 3, 2020; and
18                  (3) the deadline for the parties to submit ADR Certifications pursuant
19         to Local Rule 16-8(b) and the Court’s Case Management Order (21 days
20         before the Case Management Conference) will be January 17, 2020.
21   Dated: December 23, 2019                          Respectfully Submitted,
22
                                               By:     /s/ Catherine L. Coughlin _
23                                                     Sean D. Schwerdtfeger, Esq.
24
                                                       Catherine L. Coughlin, Esq.
                                                       Sara K. Richards, Esq.
25                                                     Attorneys for Plaintiff:
26                                                     PETER ALBERS
27
28   ///
                                                   3
     _____________________________________________________________________________________________
         STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
              Case 5:19-cv-05896-EJD Document 11
                                              10 Filed 12/26/19
                                                       12/23/19 Page 4 of 5




 1
     Dated: December 23, 2019                          Respectfully Submitted,
 2
                                               By:     /s/ Jon Webster           _
 3                                                     Jon Webster, Esq.
                                                       Dustin Burton, Esq.
 4                                                     JON WEBSTER LAW GROUP, APC
 5
                                                       Attorneys for Defendants:
                                                       YARBROUGH WORLD
 6                                                     SOLUTIONS, LLC, and
 7                                                     DALLY E. YARBROUGH
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
     _____________________________________________________________________________________________
         STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
              Case 5:19-cv-05896-EJD Document 11
                                              10 Filed 12/26/19
                                                       12/23/19 Page 5 of 5




 1                                            ORDER
 2
 3         Pursuant to stipulation and for good cause show, it is hereby ORDERED that
 4   the Case Management Conference is continued to February 10, 2020, commencing
                                                             13
 5   at 10:00 a.m.
 6
           IT IS FURTHER ORDERED:
 7
           (1)     the deadline for the parties to meet and confer regarding the Case
 8
           Management Conference pursuant to Fed. R. Civ. P. 26(f)(1) is January 17,
 9
           2020;
10
           (2)     the deadline to submit a Joint Case Management Conference Statement
11
           pursuant to the Court’s Case Management Order is February 3, 2020; and
12
           (3)     the deadline for the parties to submit ADR Certifications pursuant to
13
           Local Rule 16-8(b) and the Court’s Case Management Order) is January 17,
14
           2020.
15
16   Dated: 12/26/2019
17
18
19                                                            _________________________
                                                              HON. EDWARD J. DAVILA
20
                                                              U.S. DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                                   5
     _____________________________________________________________________________________________
         STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
